Citation Nr: 0638841	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbar strain with T11-T12 disc protrusion and an angular 
tear of the L5-S1 vertebrae (low back disability).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from May 1965 until May 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in September 2005 
and was remanded for further development.  

In June 2005, the veteran testified at a Travel Board hearing 
at the RO before the undersigned and a transcript of that 
hearing is of record.


FINDING OF FACT

Throughout the rating period on appeal, the lumbar strain 
with T11-T12 disc protrusion and an angular tear of the L5-S1 
vertebrae has been manifested by subjective complaints of 
pain, with radiation to lower extremities, productive of no 
more than moderate limitation of motion, with no more than 
mild neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for lumbar strain with T11-T12 disc 
protrusion and an angular tear of the L5-S1 vertebrae, prior 
to September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002).

2.  The schedular criteria for a separate 20 percent initial 
staged evaluation, but no higher, for orthopedic 
manifestations of the service-connected lumbar strain with 
T11-T12 disc protrusion and an angular tear of the L5-S1 
vertebrae, from September 23, 2002 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (as in effect prior to September 26, 2003).

3.  The schedular criteria for a separate 10 percent initial 
staged evaluation, but no higher, for neurologic 
manifestations of the service-connected lumbar strain with 
T11-T12 disc protrusion and an angular tear of the L5-S1 
vertebrae, from September 23, 2002, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, and 
8526 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his low back disability.  In this regard, because the 
October 2002 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the October 2002 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the lumbar spine and 
intervertebral disc syndrome (38 C.F.R. § 4.71a, DC 5295/ 
5237; 38 C.F.R. § 4.71a, DC 5293/5243), and included a 
description of the rating formulas for all possible schedular 
ratings under these diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 20 percent evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

The Board also notes that the RO attempted to obtain the 
veteran's records from the Social Security Administration 
(SSA) in July 2003, October 2003, November 2003, and January 
2004.  These attempts were not successful.  In light of the 
foregoing, it appears that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The Board also notes that a letter received in 
November 2003 from the state of Michigan's Family 
Independence Agency Disability Determination Service 
indicated that this agency does not have any records 
regarding the veteran.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeals in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  68 Fed. Reg. 41,454 (Aug. 27, 
2003).  The Board will now analyze the veteran's claim with 
respect to the pertinent laws for all of the above periods.

The Board notes that the October 2002 rating decision 
granting service connection for the veteran's back disability 
rated him under Diagnostic Code 5295 (currently Diagnostic 
Code 5237) for lumbosacral strain.  The Board observes that a 
July 2002 MRI of the lumbar spine revealed that the veteran 
"has slight loss of disc height and signal on the long TR 
sequence."  The Board further observes the straight leg 
raise test conducted at the March 2006 VA examination 
indicated pain at 55 degrees.  Based on the foregoing and 
resolving any doubt in the veteran's favor, the Board will 
also consider Diagnostic Code 5293 (currently 5243) regarding 
intervertebral disc syndrome.  38 U.S.C.A. § 5107(b).

I.  Prior to September 23, 2002

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  For example, there is no showing of listing of 
whole spine to the opposite side, or positive Goldthwaite's 
sign.  There was also no demonstration of marked limitation 
of forward bending in standing position.  

The Board notes that the evidence during the period in 
question does not contain detailed range of motion findings.  
However, it is noted that under 38 C.F.R. § 4.1 it is 
appropriate to consider the history of the disability in 
question.  For the period of time before September 23, 2002, 
the record contains multiple outpatient treatment records and 
progress notes from December 1987 to February 2002.  These 
medical records document the veteran reports of low back pain 
including a note in July 1990 of the pain shooting down to 
his calf.  It was indicated in a September 2000 progress note 
that the veteran had no lower back tenderness, but he did 
have right lateral lower back muscle tightness and paraspinal 
muscle spasm.  The veteran also reported disrupted sleep 
because of pain in a February 2001 outpatient treatment 
record.

The Board has considered whether the next-higher 40 percent 
evaluation under Diagnostic Code 5295 is warranted on the 
basis of additional functional limitation due to factors such 
as pain, weakness, incoordination and/or fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  While lower back muscle tightness and 
paraspinal muscle spasms were reported, the Board finds that 
such functional impairment has been contemplated in the 
veteran's currently assigned 20 percent evaluation during the 
period in question.

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  As noted above, prior to September 23, 2002, the 
record does not contain specific range of motion findings.  
As a consequence, the record lacks sufficient evidence from 
which an increased rating could be supported.  However, even 
considering the pain as reported by the veteran and as 
recorded in the outpatient treatment records, the Board finds 
that, in light of DeLuca, any functional impairment has been 
contemplated in the veteran's currently assigned 20 percent 
rating and the objective findings of record simply do not 
reflect severe limitation of motion.  Thus, a higher 
evaluation under Diagnostic Code 5292 is not appropriate.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
low back disability.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, as it existed prior to 
September 23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  The Board 
acknowledges the numerous complains of lumbosacral spine pain 
noted in the treatment records discussed above.  However, the 
Board finds that the evidence does not indicate severe, 
recurring attacks, with intermittent relief to warrant the 
next-higher 40 percent rating under Diagnostic Code 5293.  

No other Diagnostic Code is found to be relevant in 
evaluating the veteran's service-connected low back 
disability.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to ankylosis, Diagnostic Codes 5286 and 
5289 do not apply.  No other Code sections are for 
application.

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 20 percent 
for the veteran's low back disability, prior to September 23, 
2002.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



II.  From September 23, 2002 to September 26, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 4 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  One 
relevant Diagnostic Code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  The Board notes that the October 2002 VA 
examination report did not fully provide information as to 
the specific degrees of flexion, extension, or rotation.  The 
examiner did comment that the veteran visibly appeared to be 
in distress with range of motion and straight leg testing.  
The examiner noted that he can touch his toes, but he bends 
very slowly.  Rotation to the right and left produced lower 
back pain.  The veteran could bend laterally to 35 degrees 
with mild pain.  

Based on the above, there is no doubt that the veteran had 
pain with lumbar motion. There was also some functional 
limitation, as evidenced by a finding that the veteran uses a 
cane for support intermittently.  However, the veteran's 
overall disability picture still fails to rise to the level 
of severe loss of motion such as to justify the next-higher 
40 percent evaluation under Diagnostic Code 5292.  Indeed, he 
had full back extension albeit with pain.  Also, while the 
range of flexion was not reported in degrees, it was noted 
that the veteran could touch his toes.  Further, the 
veteran's back pain has not been so severe that he has sought 
physical therapy.

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  Moreover, in view of the 
clinical findings noted on VA examination in October 2002, as 
discussed above, the criteria for a 40 percent rating under 
Diagnostic Code 5295 have not been met.  The consideration of 
pain is appropriate and conforms to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.

The Board has considered other alternative diagnostic codes, 
but as the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
veteran's neurological complaints relate to the lower 
extremities.  Thus, diagnostic codes 8520-8530 are 
potentially applicable.  Upon VA examination in October 2002, 
the veteran reported muscle spam and a "feeling of electric 
shock" in his back.  He stated that the pain radiated down 
his right buttock to the side of his right thigh.  Straight 
leg raises produced pain in the lower back.  After performing 
the straight leg raises, the veteran appeared to be in 
distress and needed time to rest.     

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected low back disability from 
September 23, 2002.  As the medical evidence does not 
specifically state which nerves were affected by the 
veteran's low back disability, the Board will simply apply 
the diagnostic code affording the highest possible rating 
evaluation for "mild" neurological symptoms.  In this 
manner, the Board satisfies its obligation to resolve all 
reasonable doubt in favor of the veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the present case, a 10 
percent rating for mild disability is afforded under 
Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant diagnostic code sections 
provide only noncompensable evaluations.  Thus, the veteran 
is entitled to a 10 percent rating under Diagnostic Codes 
8520, 8521, 8524, 8525 or 8526 for the neurologic 
manifestations of the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  It has been determined that the veteran is 
entitled to a 20 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent evaluation under Diagnostic Codes  8520, 8521, 
8524, 8525, or 8526 for the neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other compensable service-connected 
disabilities.  

The veteran is also service connected for his dysthymia 
disability, which he is assigned 30 percent evaluation.  
Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 50 
percent is derived, effective September 23, 2002.  

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  As such, the evidence supports the 
grant of a separate 20 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue from September 23, 2002.  As discussed 
above, there is no basis for separate evaluations in excess 
of those amounts.

III.  From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2006)).  Under these relevant 
provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as discussed in section II.  As 
previously noted, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome because the veteran 
has not experienced any incapacitating episodes.  The March 
2006 VA examination report indicated neither a history of 
acute episodes of excruciating back pain in the past 12 
months nor a history of flare-ups.  Indeed, the record does 
not demonstrate incapacitating episodes requiring bed rest by 
a physician and treatment by a physician.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237 and 5243.  Indeed, a finding of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for the next-higher 40 percent 
evaluation.  Thus, applying the facts to the criteria set 
forth above, the veteran remains entitled to no more than a 
20 percent evaluation for his service-connected low back 
syndrome for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 40 percent 
evaluation.  Indeed, there is no showing that forward flexion 
of the thoracolumbar spine is limited to 30 degrees or less.  
Upon VA examination in March 2006, the veteran had forward 
flexion to 40 degrees, extension to 25 degrees, and lateral 
movement to the left and right was 20 degrees.  There was no 
finding of favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the March 2006 VA examination indicated the veteran 
had pain upon forward flexion.  The examiner also noted that 
a complained of pain during rotation testing to the left and 
right.  It was further noted that there was evidence of 
incoordination, but no weakness and fatigability.  The 
examination report stated that "[f]unctional loss is 
subjective; complaint of pain is absent."  The examiner 
commented that functional impairment is minimal due to the 
pathology of chronic lumbar strain and that pain was not 
visibly manifested on movement of the spine.  

The Board further acknowledges the veteran's pain complaints 
raised during his June 2005 Travel Board hearing.  
Specifically, the veteran stated that he has pain due to 
prolonged standing.  The veteran also reported that he has 
trouble getting out of bed in the morning and bending over.  
The hearing transcript indicates that the veteran used a cane 
and has had instances of left foot drop.  The Board 
additionally acknowledges the veteran's complaints of bowel 
problems raised at the 2005 hearing.  However, the Board 
notes that the March 2006 VA examination report stated that 
the veteran does not have any bowel or bladder trouble.  

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003, does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

As discussed, the regulations for the disabilities of the 
spine were revised effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  As such, 
the Board has evaluated the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  There is no 
precedential case law or General Counsel opinion that 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule in Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled, in part, by Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (2003), that the veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal, allows application of the prior versions 
of the applicable diagnostic codes at 38 C.F.R. § 4.71a to 
the period on or after the effective dates of the new 
regulations.  See VAOPGCPREC 3-2000 (Apr. 10, 2000), see also 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 (2006).  In the 
present case, the Board finds that the criteria effective 
September 23, 2002 afford the veteran the highest rating.

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes the 
veteran's instances of left foot drop as indicated at this 
Travel Board hearing.  The Board further observes that the 
veteran had a negative Laseque test and straight leg raises 
to 55 degrees upon VA examination in March 2006.  As 
discussed above, the medical evidence detailed above allows 
for a finding of no more than mild neurologic manifestations 
of the veteran's service-connected lumbar strain with T11-T12 
disc protrusion and an angular tear of the L5-S1 vertebrae.  
Thus, the veteran remains entitled to a 10 percent rating 
under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 for the 
neurologic manifestations of the disability at issue.

In conclusion, the evidence of record reveals orthopedic 
manifestations consistent with the 20 percent evaluation 
assigned throughout the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  Extraschedular Consideration

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
lumbar strain with T11-T12 disc protrusion and an angular 
tear of the L5-S1 vertebrae, prior to September 23, 2002, is 
denied.

Entitlement to a separate 20 percent initial staged 
evaluation for orthopedic manifestations of the service-
connected lumbar strain with T11-T12 disc protrusion and an 
angular tear of the L5-S1 vertebrae, from September 23, 2002, 
is granted, subject to the applicable law governing the award 
of monetary benefits.

Entitlement to a separate 10 percent initial staged 
evaluation for neurologic manifestations of the service-
connected lumbar strain with T11-T12 disc protrusion and an 
angular tear of the L5-S1 vertebrae, from September 23, 2002, 
is granted, subject to the applicable law governing the award 
of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


